Citation Nr: 0009297	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-12 202	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred on about August 26, 1994, and on September 7, 1994, 
at Camden-Clark Memorial Hospital.  

(The issues of entitlement to increased ratings for coronary 
artery disease with myocardial infarction, and for post-
operative residuals of carotid artery occlusive disease with 
bypass and status-post cerebrovascular accident are the 
subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1961 to 
June 1965 and from July 1980 to July 1983.  

This appeal arises from a September 1994 decision by the VA 
Medical Center (VAMC) in Huntington, West Virginia.  In that 
decision, the Huntington VAMC determined that payment of 
medical expenses incurred on about August 26, 1994, and on 
September 7, 1994, at Camden-Clark Memorial Hospital was not 
warranted.  In March 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim.  

Effective May 1, 1997, the Huntington VAMC was no longer the 
agency of jurisdiction for the area in which the veteran 
resided.  Consequently, his medical records were transferred 
to the VAMC in Clarksburg, West Virginia.  In September 1997, 
the Clarksburg VAMC reviewed the veteran's medical and 
administrative records and confirmed the previous denial of 
his medical expenses claim.  In April 1998, the veteran's 
case was again remanded for additional development.  


FINDINGS OF FACT

1.  The veteran incurred expenses in connection with medical 
treatment for hematuria and right flank pain on about 
August 26, 1994, and on September 7, 1994, at Camden-Clark 
Memorial Hospital.  

2.  At the time that the veteran received treatment at the 
Camden-Clark Memorial Hospital on about August 26, 1994 and 
on September 7, 1994, service connection was in effect for 
the following disabilities:  coronary artery disease with 
myocardial infarction (30%), post-operative residuals of 
carotid artery occlusive disease with bypass and status-post 
cerebrovascular accident with left facial weakness (10%), 
post-operative residuals of carotid artery occlusive disease 
with bypass and status-post cerebrovascular accident (left 
upper extremity) (20%), and post-operative residuals of 
carotid artery occlusive disease with bypass and status-post 
cerebrovascular accident (left lower extremity) (20%).  


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred on about August 26, 1994, and on September 7, 1994, 
at Camden-Clark Memorial Hospital is not warranted.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that regulatory provisions have 
been established to govern situations where an application is 
made for payment or reimbursement of medical expenses 
incurred at a non-VA facility.  Under certain circumstances, 
such as when VA is unable to furnish the care needed, VA may 
contract for services at a private medical facility.  
38 C.F.R. § 17.52 (1999).  However, certain restrictions are 
placed on such a contract.

The admission of a veteran to a non-
Department of Veterans Affairs hospital 
at Department of Veterans Affairs expense 
must be authorized in advance.  In the 
case of an emergency which existed at the 
time of admission, an authorization may 
be deemed a prior authorization if an 
application, whether formal or informal, 
by telephone, telegraph or other 
communication, made by the veteran or by 
others in his or her behalf is dispatched 
to the Department of Veterans Affairs . . 
. for veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours 
after the hour of admission, including in 
the computation of time Saturday, Sunday, 
and holidays. . . .  

38 C.F.R. § 17.54(a) (1999).  

In the present case, the veteran has indicated that he did 
not obtain prior authorization for the treatment at issue 
because such medical care was required at a very late hour of 
the day.  He did not originally claim that he had notified VA 
of this medical treatment soon after receiving the care; 
however, at the June 1999 personal hearing, the veteran 
testified that, on both occasions (in August and September 
1994), he personally called VA within 24 hours of the 
treatment to inform the agency of the medical care that he 
had received.  T. at 3-8, 20-25.  

Despite the veteran's more recent assertions, the claims 
folder contains no evidence to support his claim that he 
notified VA of the August and September 1994 treatment within 
72 hours after receiving such care.  The Board concludes, 
therefore, that authorization was not obtained in advance of 
the August and September 1994 treatment and that 
authorization was not sought within 72 hours of such medical 
care.  In this regard, the Board finds the absence of 
documentation of such a contact with VA significant and of 
greater weight that the veteran's only recently made 
allegation.  

Given that no authorization was sought or obtained for the 
treatment in question, the Board turns to the question of 
entitlement to payment or reimbursement for the unauthorized 
expenses.  In order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must satisfy each of three 
regulatory conditions.  Payment or reimbursement will be made 
under the following circumstances:

(a)  For veterans with service[-
]connected disabilities.  Care or 
services not previously authorized were 
rendered to a veteran in need of such 
care or services:

(1)  For an adjudicated 
service-connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a 
service-connected disability. . . 

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 
38 U.S.C. ch. 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) [currently 
enumerated at 38 C.F.R. § 17.47(j)]; 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  

38 C.F.R. § 17.120 (1999).  See also 38 U.S.C.A. § 1728 (West 
1991).  

The Board finds that payment or reimbursement cannot be 
granted in this case because the first of the three 
aforementioned regulatory conditions (denoted in subsection 
(a) above) has not been met.  The medical evidence of record 
in the present case indicates that, in August and September 
1994, the veteran was treated for right flank pain and 
hematuria of unknown etiology which most likely represented 
renal calculi.  (At the June 1999 personal hearing, the 
veteran testified that he believed that he was treated in 
August and September 1994 for gallstones.  T. at 6-7, 20-25.)  
Furthermore, at that time of the August and September 1994 
treatment sessions, service connection had been granted only 
for the following disabilities:  coronary artery disease with 
myocardial infarction (30%), post-operative residuals of 
carotid artery occlusive disease with bypass and status-post 
cerebrovascular accident with left facial weakness (10%), 
post-operative residuals of carotid artery occlusive disease 
with bypass and status-post cerebrovascular accident (left 
upper extremity) (20%), and post-operative residuals of 
carotid artery occlusive disease with bypass and status-post 
cerebrovascular accident (left lower extremity) (20%).  In 
short, no evidence has been presented to suggest that the 
veteran qualifies under 38 C.F.R. § 17.120(a).  

There is no indication that the treatment required in August 
or September 1994 was for an adjudicated service-connected 
disability.  Furthermore, no competent evidence has been 
received which demonstrates that the veteran's hematuria and 
possible renal calculi (or alleged gallstones) were 
associated with, and aggravating, an adjudicated service-
connected disability.  Additionally, no evidence has been 
presented to show that the veteran had adjudicated disability 
total and permanent in nature found to be resulting from 
service-connected disability.  Moreover, there is no evidence 
to show that the veteran was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
even assuming for purposes of argument that the remaining 
regulatory conditions have been met (i.e., that the treatment 
in question was rendered in a medical emergency and that no 
VA or other federal facilities were available), the claim 
must fail for lack of satisfaction of this initial 
requirement.  Cf. Hayes v. Brown, 6 Vet.App. 66 (1993).  See 
also 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 
(1999).  


ORDER

The claim for payment or reimbursement of medical expenses 
incurred on about August 26, 1994, or for expenses incurred 
on September 7, 1994 at Camden-Clark Memorial Hospital is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

